Case 7:18-cv-08834-VB Document 127 Filed 04/12/21 Page 1 of 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee eee eee eee eee ee eee ee ee ee ee eens eee ee eee x
JODI MORALES, :
Plaintiff,
ORDER
Vv. |
18 CV 8834 (VB)
MEGAN J. BRENNAN, Postmaster General,
Defendant.
ween eee eee eee ee ----X

 

On April 9, 2021, the Court received by email two photographed letters from plaintiff,
proceeding pro se. Plaintiff acknowledged that she failed to appear for the April 9, 2021,
conference because she did not update the Court as to a change in her address. Plaintiff also
included updated contacted information.

Plaintiff requests to receive electronic service of ali documents. While the Court declines
to email plaintiff filings, it notes that plaintiff may sign up to receive electronic notices of filings
by email. Instructions and a consent to electronic service form is attached to this Order, and is
available on the Court’s website at: https://www.nysd.uscourts.govw/sites/default/files/pdtf/covid-
19/Notice%20-%20Pro%20Se%20Email. pdf

Plaintiff is instructed to file all documents through the regular course—that is by mailing
documents to the Pro Se Intake unit at 300 Quarropas Street, White Plains, NY 10601. Plaintiff
should not email chambers or the Court’s staff to submit documents that must be filed on the
docket. Alternatively, plaintiff may request permission for electronic case filing. A form
motion, and accompanying instructions, are available on the Court’s website at:
https://nysd.uscourts.gov/sites/default/files/2019-04/2012-prosemotionecftiling-final.pdfi A
form motion is also attached to this Order.

In addition, on a temporary basis and because of the current public health crisis, pro se
litigants may submit filings by email to Temporary Pro Se_Filing@nysd.uscourts.gov.

~pSeg

son ee sats it
[[uspes SDNY i
| 3OCUMENT :

hoe cr RONICALLY FILE

 

at fret

i d ‘ . .
Che ¢ Vincent L. Briccettt

Chambers ©
Case 7:18-cv-08834-VB Document 127 Filed 04/12/21 Page 2 of 12

The Clerk is instructed to update the docket as to plaintiff's new contact information,
listed below:
Jodi Morales
2117 Veterans Memorial Blvd #251
Metairie, L.A. 70002
Phone: (504) 777-4643
Email: moralesjodi413@gmail.com

Dated: April 12, 2021
White Plains, NY
SO ORDERED:

Vw Vr

Vincent L. Briccetti
United States District Judge

 
Case 7:18-cv-08834-VB Document 127 Filed 04/12/21 Page 3 of 12

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

NOTICE
COLLEEN MCMAHON RuBy J. KRAJICK
Chief Judge Clerk of Court
Dated: Contact:
April 1, 2020 Pro Se Intake (212) 805-0175
SDNY Announces

Temporary Acceptance of Pro Se Filings by Email

In response to the coronavirus/COVID-19 pandemic, the President of the United States has declared a
national emergency and the Governor of New York has banned mass gatherings and ordered other
restrictive measures throughout the state.

In order to protect the health of the public and staff while continuing court operations, effective April
1, 2020, and until further order of the Court, the United States District Court for the Southern District
of New York has announced the temporary acceptance of filings via email from pro se parties without
electronic filing privileges.

Pro se parties who do not have electronic filing privileges, or who are unable to send documents by
email, may continue to submit documents by regular mail or through the depository box located in the
lobby of the U.S. Courthouse at 500 Pearl Street, New York, NY, or the U.S. Courthouse at 300
Quarropas Street, White Plains, NY.

These changes are detailed in a Standing order of the Court and an Addendum to the court’s ECF
Rules & Instructions (attached).

Questions may be directed to the Pro Se Intake unit at (212) 805-0175.

HHH
THE HON. CHARLES L. BRIEANTJR. THE DANIEL PATRICK MOYNIHAN THE THURGOOD MARSHALL
FEDERAL BUILDING AND COURTHOUSE UNITED STATES COURTHOUSE UNITED STATES COURTHOUSE
300 QUARROPAS STREET 500 PEARL STREET, ROOM 820 40 FOLEY SQUARE
WHITE PLAINS, NY 10601-4150 NEW York, NY 10007-1312 NEW YORK, NY 10007

(212) 805-0500

 
Case 7:18-cv-08834-VB Document 127 Filed 04/12/21 Page 4 of 12

Case 1:20-mc-00179-CM Document 1 Filed 04/01/20 Page 1 of 2

UNITED STATES DISTRICT COURT 20mc179
SOUTHERN DISTRICT OF NEW YORK Judge Colleen McMahon

 

IN RE: CORONAVIRUS/COVID-19 PANDEMIC

 

M10-468
THIS MATTER RELATES TO:

Temporary Provision for Pro Se Litigants

STANDING ORDER

to File by Email

 

WHEREAS in response to the coronavirus/COVID-19 pandemic, the President of the
United States has declared a national emergency and the Governor of New York has banned
mass gatherings and ordered other restrictive measures throughout the state, and in order to
protect the health of the public and staff while continuing court operations, it is hereby

ORDERED effective April 2, 2020, and until further order of the Court, the court will
accept filings via email from self-represented, or “pro se,” litigants without electronic filing
privileges. Filings by pro se litigants submitted by email must be sent to

Temporary Pro Se Filing@nysd.uscourts.gov, and done in accordance with the procedures

 

found in the April 2, 2020, Addendum to the court’s ECF Rules & Instructions (attached).
Pro se parties with an email address are strongly encouraged to consent to receiving
electronic service of case activity through notifications sent by email from the court’s Electronic
Case Filing (ECF) system by submitting the Consent to Electronic Service form (attached).
Pro se parties who do not have electronic filing privileges or who are unable to send
documents by email may continue to submit documents by regular mail or through the drop box
located in the lobby of the U.S. Courthouse at 500 Pearl Street, New York, NY, or the U.S.

Courthouse at 300 Quarropas Street, White Plains, NY.

 
Case 7:18-cv-08834-VB Document 127 Filed 04/12/21 Page 5 of 12
Case 1:20-mc-00179-CM Document1 Filed 04/01/20 Page 2 of 2

SO ORDERED.
Dated: April 1, 2020 } h,
New York, NY LL .

 

COLLEEN McMAHON
Chief United States District Judge

 

 
Case 7:18-cv-08834-VB Document 127 Filed 04/12/21 Page 6 of 12

Addendum to Electronic Case Filing Rules & Instructions
April 1, 2020

Temporary Acceptance of Pro Se Filings by Email

Background
In response to the coronavirus/COVID-19 pandemic, the President of the United States has declared a
national emergency and the Governor of New York has banned mass gatherings and ordered other

restrictive measures throughout the state.

In order to protect the health of the public and staff while continuing court operations, effective April 1,
2020, and until further order of the Court, the United States District Court for the Southern District of New
York has announced the temporary acceptance of filings via email from pro se parties without electronic

filing privileges (see details below).

Pro se parties who do not have electronic filing privileges or who are unable to send documents by email
may continue to submit documents by regular mail or through the depository box located in the lobby of
the U.S. Courthouse at 500 Pearl Street, New York, NY, or the U.S. Courthouse at 300 Quarropas Street,

White Plains, NY.

Questions may be directed to the Pro Se intake Unit at (212) 805-0175.
Case 7:18-cv-08834-VB Document 127 Filed 04/12/21 Page 7 of 12

Addendum to Electronic Case Filing Rules & Instructions
Temporary Acceptance of Pro Se Filings by Email — Page 2

ECF Rules - Section 1. Scope of Electronic Filing

1.1 (IMPORTANT NOTE - due to the coronavirus/COVID-19 pandemic, in addition to accepting pro se filings
in paper form, the court has announced the temporary acceptance of filings via email from pro se parties
without electronic filing privileges. See the April 1, 2020, Addendum to these Rules for further instructions.)

Except as expressly provided and in exceptional circumstances preventing a party from filing electronically,
all documents required to be filed with the Court must be filed electronically. Any party unable to comply
with this requirement must seek permission of the Court to file in the traditional manner, on paper. Any
such application made after regular business hours may be submitted through the night depository box
maintained pursuant to Local Civil Rule 1.2.

Unless otherwise ordered by the Court, documents filed by pro se litigants must be filed in the traditional
manner, on paper, and will be scanned and docketed by the Clerk’s Office into the ECF system.

 

Instructions

Procedures for Emailing Pro Se Documents for Filing

*® Documents submitted electronically must be in PDF format, no larger than 10 megabytes;
e Documents to be filed may be emailed to Temporary_Pro_Se_Filing@nysd.uscourts.gov;
e¢ Documents to be filed must be attached to the email;
¢ Documents must be signed by the filing party by either
(a) signing by hand and then scanning the document;
(b) signing electronically using a digital signature; or
{c) by typing: “s/Filer’s Name;”
e  Theemail and attached documents must contain the filer’s name, address, and telephone number;
¢ For newcases, the subject line of the email must read “PRO SE FILING —- NEW CASE;”
¢ For existing cases, the subject line of the email must read “PRO SE FILING — [case number];”
e Adocument submitted for filing by email does not have to be delivered to the court in hard copy

form.
Limitations
e Pro Se filings emailed to any email address other than

Temporary_Pro_Se_Filing@nysd.uscourts.gov will be disregarded;
e This email address is solely for submitting attached PDF documents for filing;
e Any additional comments, questions, or other messages in the email will be disregarded;
e Any additional correspondence included in the email will be disregarded.

 
Case 7:18-cv-08834-VB Document 127 Filed 04/12/21 Page 8 of 12

Addendum to Electronic Case Filing Rules & Instructions
Temporary Acceptance of Pro Se Filings by Email — Page 3

Payment for New Cases

e For new cases for which the filing fee is to be paid, payment must be sent separately by mail, within
21 days of filing, addressed to:

Cashiers-Room 120, 500 Pearl Street, New York, NY 10007
e Personal checks will not be accepted. Payment must be by money order or certified check, must
include the case number and must be made payable to:
Clerk, USDC, SDNY

¢ Aprose party seeking to waive the filing fee for a new case must include an Application to Proceed
Without Prepaying Fees or Costs (IFP Application} form;

e 14 days after the mailing or emailing of any newly filed case, pro se filers should call the Pro Se
Intake Unit at 212-805-0175, to learn the case number and the name of the assigned judge.

Sign-Up for Email Notifications

Pro Se parties without electronic filing privileges but with an email address are strongly encouraged to
consent to receive electronic service of filings through notifications sent by email from the court’s
Electronic Case Filing (ECF) system. Electronic service is faster than service by mail and is the same system
used by attorneys.

Pro se litigants who wish to consent to receive electronic service must fill out the Consent to Electronic
Service (for pro se cases) form. You may disregard the instruction at the bottom of the form to return the
form by mail and instead return the signed consent form by email, in PDF format, to:

 

Temporary _Pro_Se_Filing@nysd.uscourts.gov

Pro se litigants who consent to receive electronic service of filings will no longer receive the same
documents in paper form by mail.

If you consent to receiving electronic service, you will receive a Notice of Electronic Filing (NEF) by e-mail
each time a document is filed in your case. After receiving the NEF, you are permitted one “free look” at
the document by clicking on the hyperlinked document number in the e-mail. Once you click the hyperlink
and access the document, you may not be able to access the document for free again. After 15 days, the
hyperlink will no longer provide free access. Any time the hyperlink is accessed after the first “free look”,
or the first 15 days, you may be charged to view the document. For this reason, you should print or save
the document during the “free look” to avoid future charges.

Questions may be directed to the Pro Se intake Unit at (212) 805-0175.
Case 7:18-cv-08834-VB Document 127 Filed 04/12/21 Page 9 of 12

United States District Court
Southern District of New York

Pro Se Office

 

Pro Se (Nonprisoner) Consent & Registration Form to Receive
Documents Electronically

Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

1. Sign up for a PACER login and password by contacting PACER? at
www.pacer.uscourts.gov or 1-800-676-6856;

2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case, After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.

IMPORTANT NOTICE

Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

1. You will no longer receive documents in the mail;

2. Ifyou do not view and download your documents during your “free look” and
within 15 days of when the court sends the e-mail notice, you will be charged for
looking at the documents;

This service does not allow you to electronically file your documents;

4, It will be your duty to regularly review the docket sheet of the case.?

 

1 Public Access to Court Electronic Records (PACER} (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.

2 The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk's
Office at the Court,
Case 7:18-cv-08834-VB Document 127 Filed 04/12/21 Page 10 of 12

United States District Court
Southern District of New York

Pto Se Office

 

CONSENT TO ELECTRONIC SERVICE

I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

1. I have regular access to my e-mail account and to the internet and will check regularly
for Notices of Electronic Filing;

2. Ihave established a PACER account;

3, I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
copies of case filings, including motions, decisions, orders, and other documents;

4. 1 will promptly notify the Court if there is any change in my personal data, such as name,
address, or e-mail address, or if 1 wish to cancel this consent to electronic service;

5. lunderstand that I must regularly review the docket sheet of my case so that I do not
miss a filing; and

6. Junderstand that this consent applies only to the cases listed below and that if! file
additional cases in which I would like to receive electronic service of notices of
documents, I must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:

Note: This consent will apply to all cases that you have filed in this court, so please list all of
your pending and terminated cases. For each case, include the case name and docket
number (for example, John Doe v. New City, 10-CV-01234).

 

 

 

 

Name (Last, First, MI)

 

 

 

Address City State Zip Code
Telephone Number E-mail Address
Date Signature

Return completed form to:

Pro Se Office (Room 200)
500 Pearl Street
New York, NY 10007
Case 7:18-cv-08834-VB Document 127 Filed 04/12/21 Page 11 of 12

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Write the full name of each plaintiff or petitioner. No. CV

 

~against- MOTION FOR PERMISSION FOR

ELECTRONIC CASE FILING

 

 

Write the full name of each defendant or respondent.

I respectfully ask the Court for permission to participate in electronic case filing
(“e-filing”) in this case. I affirm under penalty of perjury that:

1. Ihave reviewed the Court’s Electronic Case Filing Rules & Instructions, available at
http://nysd.uscourts.gov/ecf_filing.php, and agree to abide by them.

2. Icompleted the Court’s CM/ECF introduction course! on

3. Ihave submitted a Non-Attorney E-File Registration for the PACER system at
https://www.pacer.gov/reg nonatty.html.

4. ITunderstand that once I register for e-filing, I will receive notices and documents
only by e-mail in this case and not by regular mail.

5. Lunderstand that ifl am granted permission to participate in e-filing, I must file my
documents electronically and I may not submit documents to the Pro Se Intake Unit
for scanning and docketing.

6. I know how to convert a document to PDF-A format.

7. Ihave regular access to the technical requirements necessary to e-file successfully:

O acomputer with internet access and a word processor

type of computer I will be using:

 

 

1 You may register for the course on the Court’s website: http://nysd.uscourts.gov/ecf training. php.

SDNY Rev: 10/4/18
Case 7:18-cv-08834-VB Document 127 Filed 04/12/21 Page 12 of 12

type of word processor I will be using:

 

O an e-mail account (on a daily basis) to receive notifications from the Court and
notices from the e-filing system

O ascanner to convert documents that are only in paper format into electronic
files

scanning equipment I will be using:

 

C1 aPDF reader and a PDF writer to convert word-processing documents into
PDF format, the only electronic format in which documents can be e-filed

version of PDF reader and writer that J will be using:

 

(1 aprinter or copier to create required paper copies such as chambers copies.

8. Iunderstand that I must regularly review the docket sheet of the case so that I do
not miss a filing.

9. Iunderstand that ifmy use of the ECF system is unsatisfactory, my e-filing
privileges may be revoked, and I will be required to file documents in paper.

 

 

 

 

 

 

Dated Sgnature

Name

Address Qty Sate Zip Code
Telephone Number E-mail Address
